EXHIBIT 3.4 CERTIFICATE Of AMENDMENT OF CERTIFICATE OF INCORPORATION OF VISION TECHNOLOGIES, INC. It is hereby certified that; 1. The name of the corporation (hereinafter called the "corporation") is Vision Technologies, Inc. 2. The certificate of incorporation of the corporation is hereby amended by sinking out Article four thereof and by substituting in lieu of said Article the following new Article: FOURTH; The total number of shares of stock which this corporation is authorized to issue is 25,000,000 shares of common stock with a pax value of $ .00001. All such shares shall be designated "Common Stock", 3.
